DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-4, 8, 10-11, 15, and 17-18 have been amended in the response filed January 24, 2022.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Detailed rejections begin on page 3.
Response to Arguments begins on page 19.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5; 10-12; and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3; and 10 recite, “one or more shopping list items”. It is unclear if this limitation is the same or different from the plurality of shopping list items recited in claim 1; and claim 8, respectively.
	For examination purposes the Examiner will interpret claims 3; and 10 to recite:
	wherein the method/operation further comprises:
	receiving a shopping list image comprising a recipe form the user, 
	processing the shopping list image by: 
identifying at least one item of the plurality of shopping list items from the recipe; and 
identifying an item amount for the at least one item of the plurality of shopping list items,
adding the plurality of shopping list items to the shopping list by: 
adding the at least one item of the plurality of shopping list items from the recipe with the identified item amounts. 
Dependent claims 4 and 11 inherit the deficiency noted. Appropriate correction is required.
	Claims 4; 11; and 17 recite, “one or more current inventory items”. It is unclear if this is the same or different from the plurality of current inventory items recited in claims 1; 8; and 15. For examination purposes the examiner will interpret the limitation to recite as “the plurality of current inventory items”. Appropriate correction is required.
Claims 4; 11; and 17 recite, “removing or reducing an amount for the one or more shopping list items”. There is insufficient antecedent basis for “the one or more shopping list items”. For examination purposes the Examiner will interpret the limitation to recite, “removing or reducing an amount for the at least one item of the plurality shopping list items”. Appropriate correction is required.
Claims 5; 12; and 18 recite, “removing a shopping list item”. It is unclear if this is the same or different from the plurality of shopping list items recited in claims 1; 8; and 15.  For examination purposes the Examiner will interpret the limitation to recite, “removing at least one item of the plurality of shopping list items”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 USC § 101
Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
identifying a plurality of shopping list items to generate a shopping list for a user;
processing an inventory image to identify a plurality of current inventory items located in an inventory of the user; 
updating the shopping list according to the plurality of current inventory items by removing or reducing an amount of at least one item of the plurality of shopping list items in the shopping list based on an identified amount of the at least one item in the inventory image;
generating a shopping route through a shopping environment using the updated shopping list and a community updated map for the shopping environment; and
during a user traversal of the shopping route in the shopping environment, updating the community updated map with map updated received from the user comprising at least one location for a product in the shopping environment. 
Therefore, the claim is directed to “shopping route planning”, which is an abstract idea because it is a method of organizing human activity in the form of a sales activity where a user shops for items in a shopping environment according to a specific route. 
This judicial exception is not integrated into a practical application. In particular, claim 1 does not recite any additional elements. Therefore, claim 1 is directed to an abstract idea.

Dependent claim(s) 2-7 merely further limit the abstract idea and are thereby considered to be ineligible.

	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5; 8, 12; and 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Signorelli et al. (US 2014/0214547 A1) in view of Edge et al. (US 2015/0169597 A1).

Claim 1 –
As per claim 1, Signorelli discloses a method comprising: 
identifying a plurality of shopping list items to generate a shopping list for a user; (see “grocery list” in paragraph [0106])
processing an inventory image to identify a plurality of current inventory items located in an inventory of the user; (see “determine inventory levels via image analysis” in paragraph [0111])
updating the shopping list according to the plurality of current inventory items by removing or reducing an amount of at least one item of the plurality of shopping list items in the shopping list based on an identified amount of the at least one item in the inventory image; (see “grocery list may be linked to…missing products (e.g. products not currently in the user’s possession…)…in appropriate quantities to allow the recipe to be completed” in paragraph [0106]; “an indicator of a discount and/or other special pricing feature associated with the product” in paragraph [0082]; “a listing of all current products and/or quantities on the user's grocery list … an excepted shopping cart price total based on prices” in paragraph [0105]; see also fig 8; paragraphs [0087], [0111])
generating a shopping route through a shopping environment using the updated shopping list and a updated map for the shopping environment comprising location for a plurality of products in the shopping environment; (see “predetermined shopping list routing (e.g. based on known locations of products in the store)” in paragraph [0134]) and 
during a user traversal of the shopping route in the shopping environment, updating the updated map with map updates received from the user comprising at least one location for a product in the shopping environment. (see “alternate routes” in paragraph [0134])
Signorelli does not explicitly disclose:
generating a shopping route through a shopping environment using the updated shopping list and a community updated map for the shopping environment comprising community source location for a plurality of products in the shopping environment; and
during a user traversal of the shopping route in the shopping environment, updating the community updated map with map updates received from the user comprising at least one location for a product in the shopping environment.
updated map and location for a plurality of products disclosed by Signorelli to be a community updated map and community source location as taught by Edge. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the Signorelli in order to acquire items in an efficient order (see paragraph [0002] of Edge).

Claim  5 –
Signorelli in view of Edge teach the method of claim 1 as described above.  
Signorelli further discloses a method, further comprising: 
updating the shopping list according to a user input by adding a manual shopping list item to the shopping list or removing at least one of the plurality shopping list items from 1026c” and “el. 1026d” in paragraph [0105]; Fig. 10)
Claims 8 and 12 – 
Claims 8 and 12 are directed to a system. Claims 8 and 12 recite limitations that are parallel in nature as those addressed above for claims 1 and 5, which are directed towards a method. Claims 8 and 12 are therefore rejected for the same reasons as set forth above for claims 1 and 5, respectively. Furthermore, claim 8 recites one or more processors (see paragraph [0057] of Signorelli); and a memory containing a program which when executed by the computer processors performs an operation (see paragraph [0057] of Signorelli).

Claims 15 and 18 – 
Claims 15 and 18 are directed to a computer program product. Claims 15 and 18 recite limitations that are parallel in nature as those addressed above for claims 1 and 5, which are directed towards a method. Claims 15 and 18 are therefore rejected for the same reasons as set forth above for claims 1 and 5, respectively. Furthermore, claim 15 recites a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation (see paragraph [0057] of Signorelli).





s 2-4; 9-11; and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Signorelli et al. (US 2014/0214547 A1) in view of Edge et al. (US 2015/0169597 A1) and further in view of Slone et al. (US 2013/0149675 A1).

Claim  2 –
Signorelli in view of Edge teach the method of claim 1 as described above.  
Signorelli further discloses a method, further comprising: 
a map repository; (see “database 140” in paragraph [0028]-[0029]; and “map” in paragraph [0134])
wherein updating the community updated map using the map updates received from the user further comprises: 
processing at least one image received from the user to identify at least one product; and (see “image data” in paragraph [0134])
determining a location of the at least one product; (see “determine which products appearing on shelves” in paragraph [0134]) 
Signorelli does not disclose the limitation below, however Edge teaches:
prior to generating the shopping route and upon the user entering the shopping environment, receiving the community updated map for the shopping environment from at least one of a peer device in the shopping environment (see “updated maps based on analyzing location histories of multiple mobile devices to determine locations” in paragraph [0064] of Edge), and 
wherein updating the community updated map using the map updates received from the user further comprises: 
providing the location and identification of the at least one product to at least one peer device in the shopping environment. (see “crowd source the location of items…and provide users with indications of the locations” in paragraph [0060] of Edge)
The motivation for making this modification to the disclosure of Signorelli is the same as that set forth above, in the rejection of claim 1.
Signorelli in view of Edge do not teach:
a cloud based map repository,
Slone teaches a cloud based repository (see paragraph [0043] of Slone). This step of Slone is applicable to the method of Signorelli as they both share characteristics and capabilities, namely, they are directed to a networked based environment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the map repository of Signorelli to be cloud based as taught by Slone. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Signorelli in view of Edge in order to allow a mobile device to connect to one or more networks (see paragraph [0042] of Slone).

Claim  3 –
Signorelli in view of Edge teach the method of claim 1 as described above.  
Signorelli further discloses a method, wherein the method further comprises: 
adding the plurality of shopping list items to the shopping list by: 
adding the at least one of the plurality of shopping list items from the recipe with the identified item amounts. (see paragraph [0106])

receiving a shopping list image comprising a recipe from the user; (see “an image of a recipe is acquired” in paragraph [0086]; Fig. 5A of Slone)
processing the shopping list image by: 
identifying at least one of the plurality of shopping list items from the recipe; (see “The recipe may include one or more ingredients” in paragraph [0086]; Fig. 5A of Slone) and 
identifying an item amount for the at least one of the plurality of shopping list items, (see “mapping one or more amounts associated with the one or more ingredients” in paragraph [0088] of Slone)
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Signorelli in view of Edge in order to generate recipe recommendations (see paragraph [0039] of Slone).

Claim  4 –
Signorelli in view of Edge and Slone teach the method of claim 3 as described above.  
Signorelli further discloses a method, wherein the inventory image comprises an at least one image from at least one food storage area comprising: 
a refrigerator, (see “pantry, refrigerator, and/or freezer” in paragraph [0106])
a freezer, (see “pantry, refrigerator, and/or freezer” in paragraph [0106])
a pantry, (see “pantry, refrigerator, and/or freezer” in paragraph [0106]) and 
one or more food storage containers; (see “various containers” in paragraph [0104]; Fig. 10)
wherein processing the inventory image further comprises: 
identifying the plurality of current inventory items from the at least one image; (see paragraph [0111])
identifying an item amount for the plurality of current inventory items; (see paragraphs [0104] and [0111]) and 
wherein updating the shopping list according to the plurality of current inventory items further comprises: 
removing or reducing an amount for the at least one of the plurality of shopping list items with the identified item amounts from the shopping list when the one or more shopping list items are present in the plurality of current inventory items. (see paragraph [0106])
Additionally, in regard to claim 4, the Examiner further notes the recited "when" in line 13 does not move to distinguish the claimed invention from the cited art. These phrases are conditional/contingent limitations with the noted "removing or reducing" step not necessarily performed. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent is not met. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. [See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims.; MPEP §2111.04 II].


Claims 9-11 – 
Claims 9-11 are directed to a system. Claims 9-11 recite limitations that are parallel in nature as those addressed above for claims 2-4, which are directed towards a method. Claims 9-11 are therefore rejected for the same reasons as set forth above for claims 2-4, respectively. 

Claims 16-17 – 
Claims 16-17 are directed to a computer program product. Claims 16-17 recite limitations that are parallel in nature as those addressed above for claims 2 and 3-4, which are directed towards a method. Claims 16-17 are therefore rejected for the same reasons as set forth above for claims 2 and 3-4, respectively. 





s 6-7; 13-14; and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Signorelli et al. (US 2014/0214547 A1) in view of Edge et al. (US 2015/0169597 A1) and further in view of Eramian (US 2015/0095197 A1).

Claim  6 –
Signorelli in view of Edge teach the method of claim 1 as described above.  
Signorelli in view of Edge do not further teach a method, wherein generating the shopping route through the shopping environment comprises: 
determining one or more user settings for the shopping route from at least one of a user shopping profile and user shopping route inputs; and 
generating the shopping route according to the user settings.
Eramian teaches determining one or more user settings for the shopping route from at least one of a user shopping profile and user shopping route inputs (see “account information and settings” in paragraph [0030] of Eramian); and generating the shopping route according to the user settings (see paragraph [0018] of Eramian). This step of Eramian is applicable to the method of Signorelli as they both share characteristics and capabilities, namely, they are directed to travel routes and an account profile. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined method of Signorelli in view of Edge to include user settings and generating the shopping route according to the user settings as taught by Eramian. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the combination of Signorelli in view of Edge in order to determine a user’s shortest travel route (see paragraph [0001] of Eramian).
Claim  7 –
Signorelli in view of Edge teach the method of claim 1 as described above.  
Signorelli in view of Edge do not teach the limitation below however Eramian further teaches a method, further comprising: 
receiving at least one contemporaneous shopping route update from at least one peer device in the shopping environment; (see “travel route may be updated in real time” in paragraph [0018]; and “crowd sourced information” in paragraph [0065] of Eramian)
determining one or more shopping parameters from the at least one contemporaneous shopping route update; (see paragraph [0018] of Eramian) and 
adjusting the shopping route according to the one or more shopping parameters. (see paragraph [0018] of Eramian)
The motivation for making this modification to the teachings of Signorelli in view of Edge is the same as that set forth above, in the rejection of claim 6.

Claims 13-14 – 
Claims 13-14 are directed to a system. Claims 13-14 recite limitations that are parallel in nature as those addressed above for claims 6-7, which are directed towards a method. Claims 13-14 are therefore rejected for the same reasons as set forth above for claims 6-7, respectively. 


Claims 19-20 – 
Claims 19-20 are directed to a computer program product. Claims 19-20 recite limitations that are parallel in nature as those addressed above for claims 6-7, which are directed towards a method. Claims 19-20 are therefore rejected for the same reasons as set forth above for claims 6-7, respectively. 


Response to Arguments
	With respect to the rejections under 35 U.S.C. 112(b), Applicant has not addressed all the issues pertaining to the rejections in regards to the amendments. Therefore, the rejections are hereby maintained.

	With respect to the rejection under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

	With respect to pages 11-12 of the Remarks, Applicant argues the claims are “not an abstract idea” because “the claims recite a specific technical solution for generating and administering an individualized shopping experience with an updated shopping list and associated shopping route in a shopping environment”. However, Examiner respectfully disagrees. As explained in the 2019 PEG and October 2019 PEG Update, key concepts were extracted and synthesized in order to identify groupings of abstract ideas. One of those groupings was “certain methods of organizing human activity,” which is defined to include “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions),” which can include certain activity between a person and a computer. Another grouping is “mental processes,” which is defined to include limitations that can 
In this case, claim 1 recites certain methods of organizing human activity because the claim recites managing personal behavior in the form of generating a shopping route based on a shopping list. The claims also recite certain methods of organizing human activity because the claim recites a user shopping for items, which is a sales activity. Furthermore, the claims do not recite any additional elements. Therefore, the claims recite an abstract idea.

With respect to pages 12-13, Applicant argues “the independent claims include ‘an improvement in the functioning of a computer, or an improvement to other technology or technology field’” because “[t]he amended claims recite a specific technical solution for generating and administering an individualized shopping experience with an updated shopping list and associated shopping route in a shopping environment.” However, Examiner respectfully disagrees. The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an 
Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. This is reflected in paragraphs [0002]-[0003] and [0023]-[0025] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as efficiently navigate shopping environments. Additionally, the claims do not recite any additional computing elements.
Enfish, Core Wireless, and McRO, the claims of the instant invention do not identify such a specific improvement to computer capabilities. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task of in-store shopping. The claimed process, while arguably resulting in more efficient store navigation, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is managing personal behavior in a retail environment while shopping, e.g. certain method of organizing human activity. As such, claims 1-7 do not recite specific technological improvements, and the rejection is maintained in this aspect.

With respect to page 14 of the Remarks, Applicant argues the claims “are patent eligible” because “the claims satisfy step 2B of the Office Guidance by claiming inventive steps that amount to significantly more than a patent upon an abstract idea.” However, Examiner respectfully disagrees.
Referring to CosmoKey, the claims of the ‘903 patent were deemed eligible because “the claims recite an inventive concept by requiring a specific set of ordered steps that go beyond the abstract idea identified by the district court and improve upon the prior art by providing a simple method that yields higher security.” CosmoKey Solutions., GMBH v. Duo Security, LLC, No. 2020-2043, 2021 U.S. App. LEXIS 29808, at *18-19 (Fed. Cir. Oct. 4, 2021). The court determined that the claims recite an improvement to computer or network security that overcomes hacking problems, which can constitute “a non-abstract computer-functionality Id. 
In the instant case, unlike CosmoKey, the claims do not recite an improvement to computer or network security to overcome hacking problems. Overall, the claims do not recite a specific technique that departs from earlier approaches to solve a specific computer problem. Instead, the claims focus on improving store navigation by managing personal behavior, which is an abstract idea. Claims 1-7 do not provide any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. In fact, claims 1-7 make no reference to any additional elements. Rather, the claims merely recite the abstract ideas of managing personal behavior in a retail shopping environment and sales activities by helping shoppers efficiently navigate said shopping environment to find products for purchase. Therefore, the rejection is maintained in this aspect.

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 15-16, Applicant argues that Signorelli does not disclose the claimed limitations because “adding an item to a list does not teach or suggest, ‘updating the shopping list according to the plurality of current inventory items by removing or reducing an amount for at least one of the plurality of shopping list items in the shopping list.” However, en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). The Patent and Trademark Office has determined broadest reasonable interpretation to mean “giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004) (MPEP §2111). Additionally, it is not necessary for a reference, either on its own or in combination, to recognize the specific advantages of Applicant’s invention in order to be considered prior art. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant (see MPEP §2144, section IV). 
In the instant case, Signorelli discloses an augmented reality device that can assist shoppers with grocery purchases (Signorelli: [0022]). The augmented reality device can update a grocery list based on items in a user’s pantry, freezer, or refrigerator, and the prices of the items in the grocery list can be discounted based on coupons available, which can be displayed on the user device with an image of the item (Signorelli: fig 8; [0082], [0105]-[0106]). The list can also be updated by adding related product that result in pricing discounts for combinations of items (Signorelli: [0087]). Therefore, Signorelli discloses the limitation updating the shopping list according to the plurality of current inventory items by removing or reducing an amount of at least one item of the plurality of shopping list items in the shopping list based on an identified amount of the at least one item in the inventory image, and the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Phelan (2017 NPL) was used to understand how Apple is developing indoor maps for places such as airports and shopping malls to help users efficiently navigate unknown environments.
Kolodney (2016 NPL) was used to understand how Instacart uses mapping features to assist personal shoppers in efficiently completing grocery shopping.
Chacheck et. al. (US 20200302510 A1) was used to understand other methods of using augmented reality to navigate through a shopping environment, specifically using computer vision analysis of images.
Stout et. al. (US 20200005385 A1) was used to understand other methods of determining a most efficient route through a store or warehouse, specifically using a shopping list, in-store SKU database, machine learning, drone assistance, and image recognition and detection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625